Citation Nr: 1232617	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to October 2005. He has reported subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The RO confirmed and continued a May 2006 denial of service connection for a back disability and denied entitlement to service connection for PTSD.

The Veteran's claim of entitlement to service connection for PTSD will be construed more broadly in light of the Court's holding in Clemons v. Shinseki, 23 Vet.App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). See 38 C.F.R. § 19.35 (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The Veteran requested a hearing before the Board on his January 2010 substantive appeal (VA Form 9). However, a March 2010 written statement from the Veteran's authorized representative stated that he wished to withdraw the Board hearing request and instead appear at a local hearing before a decision review officer. The request for a Board hearing was properly withdrawn. See 38 C.F.R. § 20.702(e) (2011). In June 2011, the Veteran's authorized representative submitted a separate written request to withdraw the request for a hearing before a decision review officer.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file revealed no additional documents pertinent to the current appeal.

The petition to reopen a claim of entitlement to service connection for a back disorder is herein granted. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the May 2006 denial of service connection for a low back disability is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently reopens and remands the claim of service connection for a low back disability. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. Shinseki, 129 S.Ct. 1696.

New and Material Evidence

The RO denied service connection for a back disability in May 2006 and the Veteran did not appeal the denial. The RO declined to reopen the Veteran's claim in August 2008 and December 2008 despite affording him an examination in June 2008. Although the provision of a VA examination amounts to a de facto reopening of the case, the Board is not bound by the RO's actions. The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet.App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). 

The pertinent evidence of record at the time of the May 2006 RO decision consisted of the Veteran's active duty service records as well as the report of an April 2006 general VA examination. After the 2006 rating action, VA and private treatment records, Social Security Administration (SSA) records, and the report of a June 2008 VA examination were added to the claims file. Certain evidence submitted after the 2006 decision is new and material.

The claim for service connection for a low back disability was denied in 2006 because there was no medical evidence of a current disability. The Veteran's service treatment records reflect that he reported right-sided low back pain occurring without injury in March 1997 and that he experienced injury to his back in June 1997 while carrying a sofa. A November 1997 treatment note describes a five (5) month old back strain as "still resolving." Although he was involved in a motor vehicle accident in December 2004, post-accident medical treatment indicated that he only experiencing left calf pain as a result. The Veteran reported recurrent back pain on a January 2005 self report of medical history and reported in July 2005 that the December 2004 motor vehicle accident had exacerbated his low back pain. 

He was afforded a VA examination in April 2006. The examiner observed his service treatment records and noted his complaints of low back pain, but reported full extension and flexion of the spine and negative x-rays. The lumbar spine examination was normal and the RO denied the claim in May 2006 due to lack of current disability.

After the 2006 denial, a March 2008 VA treatment note reflects the Veteran's complaint of a sore back. The Veteran's authorized representative submitted an April 2008 private medical record reflecting MRI results showing a diagnosis of disc degeneration with small central perfusion and annular tear at L5-S1. That diagnosis is reiterated in VA treatment notes and SSA records. Additional April 2008 private treatment records show that the Veteran informed his treating providers that he initially experienced a low back sprain in 1996, was later involved in a motor vehicle accident, and had recently been "reinjured" on the job. 

The Veteran was afforded a VA examination in June 2008. The examiner observed the service treatment records and the Veteran's current complaints. Although diagnosing degenerative disc disease and lumbar strain, the examiner opined that "it is less likely than not that the one-time episode of lumbar strain while in the service directly caused or permanently aggravated his current degenerative disc disease of the lumbar spine."

Despite the negative opinion from the June 2008 VA examiner, the April 2008 private treatment notes reflecting diagnosis of a current low back disability are both new and material. The existence of a current disability relates to an unestablished fact necessary to substantiate the claim and the credibility of this evidence is presumed. Justus, 3 Vet.App. 510. The Board finds that VA's duty to further assist the Veteran with his claim has been triggered. Shade v. Shinseki, 24 Vet.App. 110 (2010). Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a back disability is granted, to this extent only.


REMAND

As the claims file reflects that additional evidence remains outstanding and an additional medical opinion is needed, the Veteran's appeal must be remanded in accordance with the duty to assist. 

Private treatment records from multiple sources appear to be outstanding. The Veteran informed the June 2008 VA spinal disorders examiner that he had received non-VA treatment from a private primary care physician named Dr. Tully, but no such records appear in the claims file. The record does reflect some treatment notes from Lakeshore Medical Clinic, but the most recent note from that facility is dated September 26, 2008 and the Veteran has reported being seen at Lakeshore until January 2009. See  November 2009 statement. Some paperwork regarding a worker's compensation claim filed by the Veteran against his former employer as a result of the 2008 on-the-job injury also appears in the record and he informed a July 2011 VA mental disorders examiner that he was unsuccessful with that claim because he was found to have a pre-existing back injury. Although health records from the Veteran's former employer may support that contention, none appear in the record. The Veteran further informed the July 2011 examiner, as well as a January 2008 VA mental health care provider, that he had received private counseling services, but no such records appear in the claims file. 

When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). The RO/AMC must take appropriate steps to assist the Veteran in gathering the identified outstanding private treatment notes. While this case is in remand status, the RO/AMC must also gather any additional VA treatment notes and associate them with the record - VA treatment notes were last generated on September 8, 2011. 

In July 2010, the Veteran's authorized representative submitted a written request to VA for assistance in locating treatment records from his reserve service, dated through June 2009. The request indicates that the records may be pertinent to both of the claims on appeal. The claims file reflects that the RO conducted an initial unsuccessful search for Marine Corps reserve records. Although the RO sent the Veteran a letter in November 2010, it did not inform the Veteran that the records could not be located, but instead informed him that the records were being requested by VA on his behalf. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), VA must ensure that all available records are associated with the record. If determining -after making the appropriate inquiries- that some records are not available, the RO must advise the Veteran of the status of his records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). While this case is in remand status, the RO/AMC must take appropriate steps and make any appropriate advisements.

The Veteran has been afforded examinations in conjunction with the claims on appeal. Specifically, in June 2008 he was afforded a spinal disorders examination and he was afforded a VA mental disorders examination in July 2011. 

The June 2008 examiner opined that the Veteran's back disability was not etiologically related to his service and referred to a "one-time episode of lumbar strain while in the service." However, service treatment records reflect unrelated complaints of back pain in March and June 1997, indicate that the June back strain was still resolving in November 1997, and show that the Veteran noted recurrent back pain in January 2005 and indicated in July 2005 that the December 2004 motor vehicle accident had exacerbated an existing back problem. Another medical opinion is warranted in order to address these pertinent records which indicate multiple in-service episodes. See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008) (a physician should have information regarding relevant case facts); 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Similarly, the June 2011 examination report reflects the mental disorders examiner's opinion that the Veteran did not experience PTSD as a result of his in-service activities, but did not discuss SSA evidence indicating the possible presence of an affective disorder or address whether any non-PTSD mental disorder may be related to his service - the examiner diagnosed a personality disorder and observed prior diagnosis of an adjustment disorder. The examiner also did not discuss a January 2005 post-deployment self report of medical history on which the Veteran reported "feeling down, depressed, or hopeless" and having "felt numb or detached from others, activities, or [his] surroundings" in the past month. Another medical opinion is warranted in order to address whether or not the Veteran experiences any (italics added for emphasis) current mental disorder as a result of his in-service experiences. 38 C.F.R. § 4.2.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Dr. Tully, records from Lakeshore Medical Clinic after September 26, 2008, records from his private counselor(s)/therapist(s), and any health records from Packaging Corporation of America (his former employer). Make at least two (2) attempts to obtain records from any identified private sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2. Gather any outstanding records of VA medical treatment (generated after September 8, 2011) and associate them with the claims file.

3. Attempt to locate any available records of the Veteran's reserve service and afford him another opportunity to identify his reserve unit. Contact all appropriate record repositories including  the U.S. Marine Corps Headquarters Personnel Management Support Branch (MMSB) at 2008 Elliot Road in Quantico, VA 22134-5030; the Marine Corps Mobilization Command (Code MMI) at 15303 Andrews Road, Kansas City, MO 64147-1207; AND the Milwaukee Marine Reserve Unit (Company F, 2d Battalion, 24th Marine Regiment, 4th Marine Division) at 2401 South Lincoln Memorial Drive in Milwaukee, WI 53207. 

In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

4. IF NO RESERVE RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY. As required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of these records. Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet.App. at 263-264.

5. Subsequently, return the Veteran's claims file to the June 2008 spinal disorders examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether the Veteran's current low back disability likely originated in, or resulted from any incident of, his active duty service.

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. Although the examiner has an independent responsibility to review THE ENTIRE claims file, his or her attention is called to the Veteran's contentions of in-service injury and service treatment records reflecting complaints of back pain in March 1997, back injury in June 1997, observation that the June back strain was still resolving in November 1997, and notation that the Veteran reported recurrent back pain in January 2005 and indicated in July 2005 that the December 2004 motor vehicle accident had exacerbated an existing back problem.

The examiner must provide an opinion as to whether ANY PART of the Veteran's current back disability likely originated during, or as a result of any incident of, his active duty service.In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record. 

The examiner is requested to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established principles. If the examiner is unable to render the requested opinions, he or she must explain why. A NEW EXAMINATION SHOULD ONLY BE PROVIDED IF DEEMED NECESSARY TO RENDER THE REQUESTED OPINIONS.

6. Subsequently, return the Veteran's claims file to the July 2011 VA examiner in accordance with 38 C.F.R. §§ 4.2, 4.125(a). If that examiner is not available, NOTE the reason for the unavailability, and provide the claims file to another examiner of suitable background and experience to render an opinion as to whether the Veteran has ANY current psychiatric disabilities that likely originated in, or resulted from any incident of, his active duty service. 

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. Although the examiner has an independent responsibility to review THE ENTIRE claims file, his or her attention is called to any private mental health treatment records associated with the claims file as a result of this remand.

The examiner must provide an opinion as to whether the Veteran has experienced ANY psychiatric disability during the appellate period that likely originated during, or as a result of any incident of, his active duty service. Discuss the Veteran's contentions as well as his notations on the January 2005 post-deployment questionnaire. A NEW EXAMINATION SHOULD ONLY BE PROVIDED IF DEEMED NECESSARY TO RENDER THE REQUESTED OPINIONS.

In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established principles. If the examiner is unable to render the requested opinions, he or she must explain why.

7.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

8. Thereafter, consider all of the evidence of record and readjudicate the Veteran's appeal. If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


